Citation Nr: 1513220	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a tenotomy of the left fourth and fifth toes with scar.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following right shoulder surgery.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1981, from July 2002 to April 2003, and from December 2006 to May 2007.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes copies of VA treatment records dated from April 2011 to July 2014, an August 2014 rating decision, and September 2014 VA examinations, not reviewed in the most recent supplemental statement of the case (SOC).  The electronic folder in Virtual VA includes a copy of the May 2013 hearing transcript.  Otherwise the electronic folders contain duplicative or irrelevant documents.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The appeal is being remanded for an additional VA examination and outstanding records.  

First, remand is required to attempt to obtain Social Security Administration (SSA) records.  The report of a September 2014 VA examination for peripheral nerves indicates that the Veteran requested information for a SSA disability form.  These records may be relevant to her current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, any outstanding VA treatment records should be obtained.

Second, another VA examination is needed to distinguish the residuals of the tenotomy of the left fourth and fifth toes from the Veteran's other left foot disorders.  The Veteran is service-connected for bilateral pes planus, left foot metatarsalgia, and radiculopathy of the left lower extremity, all of which were recently adjudicated in an October 2014 rating decision.  To compensate the Veteran for overlapping symptomatology under different diagnoses would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).  Therefore, further clarification is needed.

Third, a remand is required for issuance of an SOC.  In a December 2012 decision, the RO denied a total temporary evaluation under 38 C.F.R. § 4.30 for a period of convalescence following right shoulder surgery.  In March 2013, the Veteran filed a notice of disagreement (NOD).  No SOC has yet been issued.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

As a final matter, the Board has determined that the issue of entitlement to TDIU is on appeal and must be remanded.  In this case, during the May 2013 hearing, the Veteran testified that she had difficulty working because of her left foot disability and that she has not worked in two years.  The Veteran's combined evaluation is 100 percent effective May 17, 2013.  In an August 2014 rating decision, the AOJ deferred the issue of a TDIU prior to May 17, 2013.  A claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  This issue is inextricably intertwined with the claim for an increased rating and must be remanded to afford the Veteran initial consideration of TDIU by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the Veteran and her representative addressing the issue of entitlement to a temporary total evaluation for a period of convalescence after right shoulder surgery.  The SOC must include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2014).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  Contact the appropriate VA Medical Center, to include the Southern Nevada Health Care System, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of the residuals of the tenotomy of the left fourth and fifth toes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner is requested to identify the residuals specific to the tenotomy of the left and fifth toes and distinguish the residuals from the Veteran's other left foot disorders, to include bilateral pes planus, left foot metatarsalgia, and radiculopathy of the left lower extremity.  The examiner is requested to describe the functional impairment resulting from the tenotomy of the left fourth and fifth toes and to characterize the impairment as moderate, moderately severe, or severe.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for an increased evaluation and for TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

